QUARLES, J.,
Dissenting. — It is admitted that the sheep-sold by appellant to respondents were afflicted with scab, which afterward broke out among them. The undisputed evidence is to the effect that respondents, in their efforts to eradicate said disease, incurred necessary expenses to the extent of. *255$396.05. They had pleaded special damages by reason of such expenditure in the sum of $300. The jury only awarded the respondents damages, all told, growing out of the diseased condition of said sheep, in the sum of $300. This was less than the undisputed testimony shows had been incurred in the effort to eradicate the disease from the sheep to the extent of ninety-six dollars and fire cents. But it is contended that one of the items in this expenditure was for a dipping vat that cost $55, and that this should be deducted from the $396.05, which would leave the expenses incurred $341.05, or forty-one dollars and five cents less than was expended by respondents.' 1 do not think that the special damages incurred by the respondents should be reduced by the amount which such dipping vat cost. The evidence shows that such vats should not be on or near a sheep ranch or feeding ground; that they should be, and are, usually, located in some isolated and remote quarter; that, owing to the severity of the weather, it being very cold, when the disease reached such stage as made dipping necessary, it was necessary to construct such vat at the ranch of respondents. Mr. Woodmansee testified concerning the vat as follows: “The vat I referred to was constructed upon our ranch. It is still there. It is not necessary to have a dipping vat upon a sheep ranch. I have used it some. I think I will dig it up. It might be a permanent fixture, but it is likely to affect the ranch with the scab.” I think that under this evidence it could not be held that the presence of such dipping vat on the ranch was necessary or desirable, but that it was detrimental, and a menace. So leaving entirely out of consideration the other damages claimed by respondents, I think that the jury failed to allow the sum of ninety-six dollars and five cents, which respondents were entitled to as special damages by reason of said expenses. But it is contended that the trial court should not have granted a new trial on this ground, but should have reduced the judgment in favor of the plaintiff to the extent of ninety-six dollars and five cents, or such sum of undisputed damages as the jury failed to give the respondents. I do not agree with such contention. While, in case of a verdict for excessive damages, *256the trial court may make an order directing that a new trial shall be granted unless the successful party remits that certain portion of the damages awarded as are excessive, yet I know of no rule of law or practice that will permit a court to add to the amount of a verdict damages to which the successful party is entitled, but which have not been awarded to him by the jury. The undisputed evidence before us shows that the respondents were entitled to more damages than the jury awarded them. On this ground alone the trial court was authorized to grant a new trial. The rule is well established in this jurisdiction that an order made by the trial court or judge thereof granting a new trial will not be disturbed on appeal unless the record shows a clear abuse of discretion. The record before us shows that the trial court did not abuse its discretion in granting a new trial, for which reason, if for no other, the order granting a new trial should be affirmed. For the reasons above set forth, I am unable to concur in the opinion of the court in this case.
(August 7, 1900. )